           Case 5:18-cr-00276-F Document 26 Filed 06/17/19 Page 1 of 8



                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                   )
                                            )
                      Plaintiff,            )
                                            )
v.                                          )              Case No. CR-18-276-F
                                            )
DOYLE ALLEN BAKER,                          )
                                            )
              Defendant.                    )

                            SENTENCING MEMORANDUM

       Doyle Allen Baker, through counsel, submits this Sentencing Memorandum to address

sentencing factors and aid the Court in determining what type and length of sentence is

sufficient, but not greater than necessary, to comply with the statutory directives set forth in

18 U.S.C. §3553(a). Mr. Baker submits each of the statutory concerns governing sentencing

can be met by a sentence of straight probation. This request is based upon both the nature

of the offense conduct and Mr. Baker’s personal history.

       STATUTORY SENTENCING FACTORS AS APPLIED TO THIS CASE

       NATURE AND CIRCUMSTANCES OF THE OFFENSE AND THE
       HISTORY AND CHARACTERISTICS OF THE DEFENDANT

       The Circumstances of the Offense

       The general facts underlying the offense of conviction are described in the

Presentence Report. Mr. Baker submitted false paperwork to his employer, the Logan

County Sheriff’s Office, in connection with overtime pay to which he was not entitled. The

offense conduct took place over a three month period in 2016. The lasting effects of Mr.
           Case 5:18-cr-00276-F Document 26 Filed 06/17/19 Page 2 of 8



Baker’s poor judgment are succinctly summarized by him in the Presentence Report. PSR

¶39.

       History and Characteristics of the Defendant

       Mr. Baker’s history is summarized in the Offender Characteristics section of the

Presentence Report. Mr. Baker’s parents were divorced when he was very young. He was

raised primarily by his father and it appears he had little, if any, contact with his natural

mother. Mr. Baker’s father remarried when he was five. Mr. Baker advised his stepmother

was emotionally abusive. His father divorced this woman eight years later. Shortly

thereafter his father married his current stepmother with whom he has a good relationship.

       Mr. Baker’s father was a firefighter and police officer. Mr. Baker’s work history

suggests he wanted to follow in his father’s footsteps. A review of Mr. Baker’s work history

suggests he was a valued employee for the Roswell, New Mexico, police and fire

departments and the Chaves County, New Mexico Sheriff’s Office. See PSR ¶59, 60, and

61. It appears Mr. Baker began to experience employment issues sometime after 2012. This

coincides with Mr. Baker’s struggle to deal with the aftermath of on the job traumatic events

(PSR ¶61) and the birth of his son.

       Mr. Baker’s son has had a significant medical issue since birth. See PSR ¶37. This

medical issue has resulted in significant stress for the family and Mr. Baker. Mr. Baker left

New Mexico solely to seek medical treatment for his son. The move resulted in a significant

reduction in pay. His brief stints at law enforcement agencies in the Oklahoma City,


                                             2
            Case 5:18-cr-00276-F Document 26 Filed 06/17/19 Page 3 of 8



Oklahoma area reflect his desire to continue to work in the law enforcement field and find

a job that would support his family.

       Counsel submits the cumulative effects of these stressful circumstances culminated

in Mr. Baker engaging in behavior that is completely out of character for him. Long-term

stress can lead not only to serious physical problems, but also depression and anxiety. See

Attachment 1. Depression and anxiety can result in self-destructive behavior. Given the lack

of any anti-social behavior prior to 2016, the only explanation for such behavior is the

cumulative effects of a stressful job and family issues.

       Mr. Baker’s history and characteristics did not warrant pretrial conditions of release.

Thus, Mr. Baker has not had the benefit of programs and services offered by the United

States Probation Office. It is likely Mr. Baker could benefit from mental health aftercare as

a condition of supervision.

       THE NEED FOR THE SENTENCE IMPOSED IN LIGHT OF THE
       SERIOUSNESS OF THE OFFENSE

       Mr. Baker does not dispute that the offense of conviction is serious. He accepts

responsibility for his wrongdoing and is remorseful for the conduct. The guidelines establish

a sentencing range commensurate with his actions and his history and characteristics. Mr.

Baker will now have a felony conviction as a result of his actions. He will never have an

opportunity to engage in work as a law enforcement officer or a firefighter, two occupations

he loved and respected. The shame he has brought on himself and his family is something

he will live with the rest of his life.

                                              3
           Case 5:18-cr-00276-F Document 26 Filed 06/17/19 Page 4 of 8



       Perhaps most distressing for Mr. Baker is that for nearly three years he has faced the

possibility of being separated from his wife and children as a result of his actions. His family

relies exclusively on him financially. Mr. Baker is actively involved in his children’s lives

and it is obvious they rely on him for emotional support. Dealing with the unknown as it

pertains to this case for the last three years is significant punishment itself.

       Deterrence to others and Mr. Baker has been accomplished by this prosecution. The

amount of loss in this case is within the United States Attorney’s classification of cases in

which pretrial diversion is an option. In addition, the amount of loss is within the category

of cases for which a misdemeanor charge is an option. Mr. Baker was subjected to

prosecution for a felony offense to make a point to others in law enforcement who may be

tempted to engage in similar conduct. Deterrence was considered and accomplished by

convicting Mr. Baker of a felony offense.

       Mr. Baker has not engaged in any criminal activity for nearly three years. The lack

of any additional anti-social behavior on his part suggests that protecting the public from

further crimes by him is not a signficant sentencing consideration. Finally, the assistance Mr.

Baker needs can be addressed best in the community through a sentence of probation.

       THE KINDS OF SENTENCE AND THE SENTENCING RANGE
       ESTABLISHED FOR THE OFFENSE COMMITTED BY THE
       DEFENDANT AS SET FORTH IN THE GUIDELINES

       The maximum term of imprisonment is not more than 10 years and/or a fine of not

more than $250,000. A special assessment of $100 is mandatory. There is no statutory


                                               4
           Case 5:18-cr-00276-F Document 26 Filed 06/17/19 Page 5 of 8



mandatory minimum sentence applicable. The Court may impose a sentence of probation.

The Presentence Report reflects an advisory guideline range of imprisonment of 0 to 6

months, resulting from a total offense level of 6 and a Criminal History Category I. In this

case, the advisory sentencing guideline calculation is driven primarily by the amount of loss

attributed to the offense. The Sentencing Commission places significant emphasis on loss

in fraud cases.

       The Commission has determined that, ordinarily, the sentences of defendants
       convicted of federal offenses should reflect the nature and magnitude of the
       loss caused or intended by their crimes. Accordingly, along with other
       relevant factors under the guidelines, loss serves as a measure of the
       seriousness of the offense and the defendant’s relative culpability and is a
       principal factor in determining the offense level under this guideline.

USSG §2B1.1, Background. The calculation of the advisory guideline range is not disputed

by Mr. Baker. The loss amount attributed to him is commensurate with his criminal

responsibility.

       Moreover, the most aggravating factor involved in this offense - the abuse of the trust

placed in Mr. Baker to uphold the law - has been factored into the calculation of the advisory

sentencing guideline calculation. Even considering this aggravating factor, Mr. Baker’s

advisory sentencing guideline range falls within Zone A on the sentencing table.

       PERTINENT POLICY STATEMENTS                            ISSUED        BY THE
       SENTENCING COMMISSION

       The Policy Statement found in USSG §5K2.0 defines circumstances of a kind not

adequately taken into consideration by the Sentencing Commission as those identified in


                                              5
           Case 5:18-cr-00276-F Document 26 Filed 06/17/19 Page 6 of 8



“Chapter Five, Part K, Subpart 2 (Other Grounds for Departure) and unidentified

circumstances that are present in an exceptional case.” Subject to few exceptions, even under

a mandatory version of the sentencing guidelines, a sentencing court could consider any

information about a defendant, his conduct, or the offense in deciding whether a departure

from the guidelines is warranted. See USSG §1B1.4.

       In this case, Mr. Baker’s advisory guideline range of imprisonment is 0 to 6 months.

Neither a departure nor variance is necessary to justify a sentence of straight probation.

Regardless, counsel submits factors such as

       •      post-offense rehabilitation, recognized as a mitigating factor by
              the Supreme Court in Pepper v. United States, 562 U.S. 476
              (2011);

       •      family circumstances when combined with other factors,
              recognized as a mitigating factor by the Tenth Circuit in United
              States v. Pena, 930 F.2d 1486, 1495 (10th Cir. 1991); and,

       •      diminished capacity, recognized as a mitigating factor in USSG
              §5K2.13;

are each present to a degree in this case that warrant a sentence of straight probation.

       THE NEED TO AVOID UNWARRANTED SENTENCE DISPARITIES
       AMONG DEFENDANTS WITH SIMILAR RECORDS WHO HAVE
       BEEN FOUND GUILTY OF SIMILAR CONDUCT.

       No disparity would result from a sentence of straight probation. Given the 0 to 6

months’ advisory guideline range, it is possible disparity will result from a sentence other

than straight probation.



                                              6
           Case 5:18-cr-00276-F Document 26 Filed 06/17/19 Page 7 of 8



       NEED TO PROVIDE RESTITUTION.

       In determining the appropriate sentence, this Court must consider “the need to provide

restitution to any victims of the offense.” See 18 U.S.C. §3553(a)(7). Mr. Baker does not

dispute the restitution amount reflected in the Presentence Report.            He accepts his

responsibility to pay this amount back to remedy his conduct. Serious efforts at repayment

of these moneys can only be accomplished while Mr. Baker is not incarcerated. He is

hardworking and capable. This Court should seek to maximize, rather than eliminate, Mr.

Baker’s ability to work to make restitution.

       Mr. Baker requests the Court exercise its authority to waive the requirement that

interest accrue on unpaid restitution based on the facts of this case. Section 3612(f)(3), Title

18, United States Code, provides:

       Modification of interest by court.--If the court determines that the defendant
       does not have the ability to pay interest under this subsection, the court may–

              (A) waive the requirement for interest;

              (B) limit the total of interest payable to a specific dollar amount; or

              (C) limit the length of the period during which interest accrues.

Mr. Baker does not have the ability to pay full restitution immediately. As a result, interest

on the restitution should be waived.

                                       CONCLUSION

       Mr. Baker accepts responsibility for his actions. The many statutory factors this Court

must consider in sentencing when taken as a whole, including the advisory sentencing

                                               7
           Case 5:18-cr-00276-F Document 26 Filed 06/17/19 Page 8 of 8



guideline range, justify a sentence of straight probation without a term of intermittent

confinement, community confinement, or home detention.

                                     Respectfully submitted,

                                     s/ William P. Earley
                                     William P. Earley
                                     ASSISTANT FEDERAL PUBLIC DEFENDER
                                     Bar Number 11293
                                     215 DEAN A. McGEE AVENUE, Suite 109
                                     OKLAHOMA CITY, OKLAHOMA 73102
                                     Voice (405)609-5930
                                     Fax (405) 609-5932
                                     Email william.early@fd.org
                                     Attorney for Defendant


                              CERTIFICATE OF SERVICE

       I hereby certify that on this the 17th day of June, 2018, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and transmittal of
a Notice of Electronic filing to the following ECF registrants: Ms. Rozia McKinney-Foster,
Assistant United States Attorney.

                                     s/ William P. Earley
                                     William P. Earley




                                               8
